                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA


                                                )
    KARL KENDALL, SUZANNE RAINEY )
    and VINCENZO PERNICE, individually and )
    on behalf of all others similarly situated, )
                                                )
                                    Plaintiffs, )
                                                )       CIVIL ACTION NO.:
                    v.                          )
                                                )       CLASS ACTION COMPLAINT
    PHARMACEUTICAL PRODUCT                      )
    DEVELOPMENT, LLC, BOARD OF                  )
    DIRECTORS OF PHARMACEUTICAL                 )
    PRODUCT DEVELOPMENT, LLC, THE )
    BENEFITS ADMINISTRATIVE                     )
    COMMITTEE, and JOHN DOES 1-30.              )
                                    Defendants. )
                                                )


                                          COMPLAINT

        Plaintiffs, Karl Kendall, Suzanne Rainey and Vincenzo Pernice (“Plaintiffs”), by and

through their attorneys, on behalf of the Pharmaceutical Product Development, LLC Retirement

Savings Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                    I.      INTRODUCTION

        1.     This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Pharmaceutical Product Development, LLC (“PPD” or

“Company”), the Board of Directors of PPD (“Board”) and its members during the Class Period



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.



             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 1 of 49
and the Benefits Administrative Committee and its members during the Class Period

(“Committee”) for breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every

investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Tatum v. RJR Pension Investment

Committee et al., 761 F.3d 346, 356 (4th Cir. 2014). Fiduciaries must act “solely in the interest of

the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and

diligence” that would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

       5.       At all times during the Class Period (defined below) the Plan had at least half a

billion in assets under management. At the end of 2017 and 2018, the Plan had over 700 million

dollars in assets under management that were/are entrusted to the care of the Plan’s fiduciaries.


                                       2
            Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 2 of 49
The Plan’s assets under management qualifies it as a large plan in the defined contribution plan

marketplace, and among the largest plans in the United States. As a large plan, the Plan had

substantial bargaining power regarding the fees and expenses that were charged against

participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses or

exercise appropriate judgment to scrutinize each investment option that was offered in the Plan to

ensure it was prudent.

        6.     Plaintiffs allege that during the putative Class Period (April 15, 2014 through the

date of judgment) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to

the other participants of the Plan by, inter alia, (1) failing to objectively and adequately review the

Plan’s investment portfolio with due care to ensure that each investment option was prudent, in

terms of cost; and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories.

        7.     To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to consider collective trusts, commingled

accounts, or separate accounts as alternatives to the mutual funds in the Plan, despite their lower

fees.

        8.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        9.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).


                                        3
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 3 of 49
                             II.    JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

       11.     This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

       12.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.


                                        III.      PARTIES

       Plaintiffs

       13.      Plaintiff, Karl Kendall (“Kendall”), resides in Huber Heights, Ohio. During his

employment, Plaintiff Kendall participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       14.     Plaintiff, Vincenzo Pernice (“Pernice”), resides in Tabernacle, New Jersey. During

his employment, Plaintiff Pernice participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.




                                        4
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 4 of 49
       15.     Plaintiff, Suzanne Rainey (“Rainey”), resides in Richmond, Virginia. During her

employment, Plaintiff Rainey participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       16.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       17.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of separate accounts and collective trusts) necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA until

shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual knowledge

of the specifics of Defendants’ decision-making process with respect to the Plan, including

Defendants’ processes (and execution of such) for selecting, monitoring, and removing Plan

investments, because this information is solely within the possession of Defendants prior to

discovery. Having never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual

knowledge of reasonable fee levels and prudent alternatives available to such plans. Plaintiffs did

not and could not review the Committee meeting minutes (to the extent they exist) or other




                                        5
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 5 of 49
evidence of Defendants’ fiduciary decision making, or the lack thereof.2 For purposes of this

Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based upon

(among other things) the facts set forth herein.

                 Defendants

                        Company Defendant

         18.     PPD is the Plan sponsor with a principal place of business being 929 North Front

Street, Wilmington, NC 28401. See, 2018 Form 5500 at 1.

         19.     PPD describes itself as “a leading global contract research organization providing

comprehensive, integrated drug development, laboratory and lifecycle management services. Our

clients and partners include pharmaceutical, biotechnology, medical device, academic and

government organizations. With offices in 46 countries and approximately 23,000 professionals

worldwide”3

         20.     The Company is a fiduciary for several reasons.       First, it is identified as a

“Fiduciary” under the Plan’s investment policy. See Investment Policy Statement (“IPS”) at 4.

Second, it had responsibility for management of Plan assets. The IPS states “the Company, as

Fiduciary, will select the array of investment options to be made available for participant

investment, and then provide on-going oversight of those investment options.” IPS at 4.

         21.     Third, the Company appointed other Plan fiduciaries and accordingly had a

concomitant fiduciary duty to monitor and supervise those appointees.


2
  Several weeks prior to filing the instant lawsuit, Plaintiffs requested pursuant to ERISA
§104(b)(4) that the Plan administrator produce several Plan governing documents, including any
meeting minutes of the relevant Plan investment committee(s). Their request for meeting minutes
was denied for, among other reasons, that the request went beyond the scope of Section 104(b)(4).
See Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state
a claim without pleading facts which tend systematically to be in the sole possession of defendants,
the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)
3
    https://www.ppdi.com/careers/about#Global-Reach

                                          6
               Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 6 of 49
       22.     In particular, PPD “designated the following person or persons to take on the

responsibilities of Plan Administrator. … [t]he Benefits Administrative Committee.” See,

Summary Plan Description at page 3. In addition, PPD established a trust to hold all amounts

contributed to the Plan by the Plan Trustee in a qualified Trust. “The trust established on behalf

of the Plan will be the funding medium used for the accumulation of assets from which Plan

benefits will be distributed.” Id. As of January 1, 2020, the Trustee was a nondiscretionary Trustee

and was only able to “invest Plan assets as directed by the Plan Administrator, the Employer, an

Investment Manager or other Named Fiduciary or, to the extent authorized under the Plan, a Plan

Participant.” See, Plan Adoption Agreement at page 54. It is believed and, therefore, averred that

Trustees duties may have changed from time to time during the Class Period.

       23.     Lastly, the Company acted through its officers, including the Board and Committee,

and their members, to perform Plan-related fiduciary functions in the course and scope of their

employment.

       24.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               Board Defendants

       25.     The Company acted through the Board (defined above) to perform some of the

Company’s Plan-related fiduciary functions, including monitoring the activities of the Committee.

“The Benefits Administrative Committee determines the appropriateness of the Plan’s investment

offerings, monitors investment performance and reports to the Company’s Board of Directors.”

See, 2018 Form 5500 filing at page 5 of the attached audited financial statement. “The Benefits

Administration Committee …was established by the Compensation Committee of the Board of

Directors … of Pharmaceutical Product Development, LLC…. The purpose of the [Benefits

Administration Committee] is to assist the Committee in the discharge of its responsibilities


                                        7
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 7 of 49
relating to the oversight and administration of the Company’s employee benefits plans and

programs. See, the Trustee Declaration which is an Exhibit to the Investment Policy Statement.

       26.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to appoint

and/or monitor the Committee, which had control over Plan management and/or authority or

control over management or disposition of Plan assets.

       27.     The unnamed members of the Board of Directors for PPD during the Class Period

are collectively referred to herein as the “Board Defendants.”

               Committee Defendants

       28.     The Committee had discretionary authority to select, and accordingly, the fiduciary

duty to prudently select and monitor Plan investments. “The Benefits Administrative Committee

determines the appropriateness of the Plan’s investment offerings, monitors investment

performance and reports to the Company’s Board of Directors.” See, 2018 Form 5500 filing at

page 5 of the attached audited financial statement.

       29.     “The Benefits Administration Committee …was established by the Compensation

Committee of the Board of Directors … of Pharmaceutical Product Development, LLC…. The

purpose of the [Benefits Administration Committee] is to assist the Committee in the discharge of

its responsibilities relating to the oversight and administration of the Company’s employee benefits

plans and programs. See, the Trustee Declaration which is an Exhibit to the Investment Policy

Statement.

       30.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.


                                        8
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 8 of 49
       31.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants

       32.     To the extent that there are additional officers, employees and/are contractors of

PPD who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30

include, but are not limited to, PPD officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                          IV.     THE PLAN

       33.     PPD “has adopted the Pharmaceutical Product Development, LLC Retirement

Savings Plan to help its employees save for retirement.” PPD Corporation 401(k) Savings Plan

Summary Plan Description, Effective January 1, 2020 (“SPD”) at 1.

       34.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account.

       Eligibility




                                        9
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 9 of 49
       35.      In general, regular full-time employees are eligible to participate in the Plan “as of

the first Entry Date following [their] date of employment.” SPD at 8. Entry Date is defined as “the

first day of the month coinciding with or next following the date” you become a regular full-time

employee. SPD at 8.

       Contributions

       36.      There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. SPD at 4.

       37.      With regard to employee contributions, “[p]articipants may contribute up to 50%

of pretax annual compensation, as defined in the Plan.” Notes to Financial Statements, December

31, 2018 (“Financial Statement”) at 5.

       38.      PPD “contributes an amount equal to 50% of the participants contribution not to

exceed 6% of compensation.” Id.

       39.      Like other companies that sponsor 401(k) plans for their employees, PPD enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       40.      PPD also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.”        See https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.


                                        10
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 10 of 49
       41.      Given the size of the Plan, PPD likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       42.      A participant is 100 percent vested at all times in their contributions plus actual

earnings thereon. Financial Statement at 5.

       The Plan’s Investments

       43.      Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, “a participant may direct all contributions to selected

investments as made available and determined by the Plan Administrator in 1% increments.” Id.

As noted above, the Committee, selects the investment funds that the Plan participants invest in.

See, 2018 Form 5500 filing at page 5 of the attached audited financial statement.

       44.      The Plan specifically permitted investments in collective trusts. In particular, it

stated “Plan assets may also be invested in a common/collective trust fund, or in a group trust fund

that satisfies the requirements of IRS Revenue Ruling 81-100.” Basic Plan Document at 110.

       45.      The Plan’s assets under management for all funds as of December 31, 2018 was

over $700,000,000. Id. at 4.

       Payment of Plan Expenses

       46.      As a first resort, Plan assets were or are used to pay for all expenses incurred by the

Plan, including recordkeeping fees. PPD established a trust to hold all amounts contributed to the

Plan by the Plan Trustee in a qualified Trust. “The trust established on behalf of the Plan will be

the funding medium used for the accumulation of assets from which Plan benefits will be

distributed.” See, Summary Plan Description at page 3. The Trustee, Reliance Trust Company, is

empowered to pay all Plan expenses. “All reasonable expenses related to plan administration will

be paid from Plan assets…. For this purpose, Plan expenses include, but are not limited to, all


                                        11
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 11 of 49
reasonable costs, charges and expenses incurred by the Trustee in connection with the

administration of the Trust….” Id.

                             V.      CLASS ACTION ALLEGATIONS

       47.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4

                All persons, except Defendants and their immediate family
                members, who were participants in or beneficiaries of the Plan, at
                any time between April 15, 2014 through the date of judgment (the
                “Class Period”).

       48.      The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 9,103 Plan “participants with

account balances as of the end of the plan year.” See, the PPD 2018 Form 5500 at p. 2.

       49.      Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       50.      There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.     Whether Defendants are fiduciaries of the Plan;



4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.


                                        12
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 12 of 49
                 B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                         by engaging in the conduct described herein;

                 C.      Whether the Company and Board Defendants failed to adequately monitor

                         the Committee and other fiduciaries to ensure the Plan was being managed

                         in compliance with ERISA;

                 D.      The proper form of equitable and injunctive relief; and

                 E.      The proper measure of monetary relief.

        51.      Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        52.      This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        53.      In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.


                                         13
              Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 13 of 49
                          VI.     DEFENDANTS’ FIDUCIARY STATUS
                                AND OVERVIEW OF FIDUCIARY DUTIES

       54.      ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       55.      ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       56.      As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

                (a)    they were so named; and/or

                (b)    they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

                (c)    they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

                (d)    they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.




                                        14
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 14 of 49
        57.      As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence, and are “the highest known to the

law.” Tatum v. RJR Pension Investment Committee et al., 761 F.3d 346, 356 (4th Cir. 2014).

        58.      The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

        59.      In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

        60.      ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent


                                         15
              Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 15 of 49
ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). “[A] fiduciary cannot free

himself from his duty to act as a prudent man simply by arguing that other funds . . . could

theoretically, in combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig.

II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

       61.      In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

                [I]n addition to any liability which he may have under any other
                provision of this part, a fiduciary with respect to a plan shall be liable
                for a breach of fiduciary responsibility of another fiduciary with
                respect to the same plan in the following circumstances: (A) if he
                participates knowingly in, or knowingly undertakes to conceal, an
                act or omission of such other fiduciary, knowing such an act or
                omission is a breach; (B) if, by his failure to comply with section
                404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
                specific responsibilities which give rise to his status as a fiduciary,
                he has enabled such other fiduciary to commit a breach; or (C) if he
                has knowledge of a breach by such other fiduciary, unless he makes
                reasonable efforts under the circumstances to remedy the breach.

       62.      During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.    Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       63.      Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s



                                        16
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 16 of 49
investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period and (2) lower recordkeeping and administrative fees.

       64.      As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       65.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

       66.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also

U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be

aware that your employer also has a specific obligation to consider the fees and expenses paid by

your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to



                                        17
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 17 of 49
higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       67.      Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices of plan

sponsors and fiduciaries, whether due to poor performance, high fees, or both.

       68.      In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service providers

once selected to see that they continue to be appropriate choices,” among other duties. See “A

Look at 401(k) Plan Fees,” supra.

       69.      The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id. at 5.

       70.      The fiduciary task of evaluating investments and investigating comparable

alternatives in the marketplace is made much simpler by the advent of independent research from

companies like Morningstar, which sorts mutual funds of all kinds into categories “based on the

underlying securities in each portfolio…We place funds in a given category based on their




                                        18
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 18 of 49
portfolio       statistics   and    compositions     over     the    past    three     years.”        See

http://www.morningstar.com/InvGlossary/morningstar_category.aspx.5

       71.         On average, there are lower expense ratios for 401(k) participants than those for

other investors.       See The Economics of Providing 401(k) Plans, at 11.             ERISA-mandated

monitoring of investments leads prudent and impartial plan sponsors to continually evaluate

performance and fees, resulting in great competition among mutual funds in the marketplace.

Furthermore, the large average account balances of 401(k) plans, especially the largest ones as

measured by assets managed, lead to economies of scale and special pricing within mutual funds.

See id at 10.

       72.         This has led to falling mutual fund expense ratios for 401(k) plan participants since

2000. In fact, these expense ratios fell 31 percent from 2000 to 2015 for equity funds, 25 percent

for hybrid funds, and 38 percent for bond funds. See id. at 1.

       73.         The most recent comprehensive average mutual fund expense data for plans of

different sizes is from 2012, and industry analysts have recognized a marked trend toward lower

fees in 401(k)s over the past four years. See Anne Tergesen, 401(k) Fees, Already Low, Are

Heading         Lower,       WALL    STREET     JOURNAL       (May     15,    2016),      available    at

http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-1463304601                  (noting

precipitous drop in overall 401(k) fees from 2012 to 2014).




5
  As described by Morningstar, these categories “were introduced in 1996 to help investors make
meaningful comparisons between mutual funds. Morningstar found that the investment objective
listed in a fund’s prospectus often did not adequately explain how the fund actually invested…[we]
solved this problem by breaking portfolios into peer groups based on their holdings. The categories
help investors identify the top performing funds, assess potential risk, and build well-diversified
portfolios.” See The Morningstar Category Classifications (June 30, 2016), at 7. These categories
are assigned to mutual funds, variable annuities, and separate accounts. Id.


                                        19
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 19 of 49
        74.      The following figure published by the ICI best illustrates that 401(k) plans on

average pay far lower fees than regular industry investors, even as expense ratios for all investors

continued to drop for the past several years.6




Id. at 12.

        75.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.      Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
        Lower Cost Alternative Funds



6
  This chart does not account for the strategy of a mutual fund, which may be to mirror an index,
a so-called passive management strategy, or may attempt to “beat the market” with more
aggressive investment strategies via active management. Active management funds tend to have
significantly higher expense ratios compared to passively managed funds because they require a
higher degree of research and monitoring than funds which merely attempt to replicate a particular
segment of the market.


                                         20
              Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 20 of 49
       76.      The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble, 135 S. Ct. at 1823. In Tibble, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id. at 1828. In

so holding, the Supreme Court referenced with approval the Uniform Prudent Investor Act,

treatises, and seminal decisions confirming the duty.

       77.      Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       78.      When large plans, particularly those with nearly a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       79.      The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs.


                                        21
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 21 of 49
           80.      During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

           81.      The funds in the Plan have stayed relatively unchanged since 2014. Taking 2018

as an example year, the majority of funds in the Plan (at least 13 out of 21 or more than 60%) were

much more expensive than comparable funds found in similarly sized plans (plans having between

$500m and $1b in assets). The expense ratios for funds in the Plan in some cases were up to 127%

(in the case of the PIMCO Real Return Inst’l – Domestic Bond Fund) above the median expense

ratios in the same category: 7


    Fund                 ER8                       Category               ICI Median Fee9


     PIMCO Real                                 Domestic Bond
                               0.98%                                           0.43%
     Return Instl


    Fidelity Freedom                           Target Date Fund
                               0.73%                                           0.65%
          2035

    Fidelity Freedom                           Target Date Fund
                               0.75%                                           0.65%
          2040

    Fidelity Freedom                           Target Date Fund
                               0.75%                                           0.65%
          2045

    Fidelity Freedom                           Target Date Fund
                               0.75%                                           0.65%
          2045




7
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2015 at
69 (March 2018) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf
8
  The listed expense figures are taken from the most recent available summary prospectuses
published in 2018.
9
    This median fee is taken from plans with $500m to $1b in assets.

                                            22
                 Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 22 of 49
 Fund                 ER8                       Category               ICI Median Fee9


 Fidelity Freedom                           Target Date Fund
                            0.75%                                           0.65%
       2050

 Fidelity Freedom                           Target Date Fund
                            0.75%                                           0.65%
       2050

 Fidelity Freedom
                            0.75%           Target Date Fund                0.65%
       2055
    Hartford
                                               Int’l Equity
  International             0.76%                                           0.53%
 Opportunities Y
 JPMorgan Core                               Domestic Bond
                            0.35%                                           0.43%
   Bond R6

   PIMCO Real                                Domestic Bond
                            0.98%                                           0.43%
   Return Instl

    MFS Total                                Non-target date
                            0.49%                                           0.34%
    Return R4                                  balanced

 JPMorgan Small
                            0.80%           Domestic Equity                 0.43%
  Cap Equity R5
  MassMutual
 Select Mid Cap             0.71%           Domestic Equity                 0.43%
    Growth I
     Victory
 Sycamore Small             0.88%           Domestic Equity                 0.43%
 Company Opp I



        82.      The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI study was conducted in 2015 when expense ratios would

have been higher than today given the downward trend of expense ratios the last few years.

Accordingly, the median expense ratios in 2018 utilized by similar plans would be lower than

indicated above, demonstrating a greater disparity between the 2018 expense ratios utilized in the



                                         23
              Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 23 of 49
above chart for the Plan’s current funds and the median expense ratios in the same category.

       83.      Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       84.      Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

       85.      Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

       86.      Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share


                                        24
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 24 of 49
classes provide identical investments at lower costs – to switch share classes immediately.” Tibble,

et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

       87.       As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plan to determine whether the Plan was invested in the

lowest-cost share class available for the Plan’s mutual funds. The chart below uses 2018 expense

ratios to demonstrate how much more expensive the funds were than their identical counterparts:




                                      Net                                  Identical
  Current Fund                      Expense       Identical Lower Share   Lower Cost      Excess
    Option           Fund Assets     Ratio                 Class           Fund ER       Expense
      FFFFX
 Fidelity Freedom                                        FSNVX
        2040         $45,167,311     0.75 %     Fidelity Freedom 2040 K     0.65 %        15.38%
     FFFEX
 Fidelity Freedom                                        FSNQX
        2030         $38,386,840     0.69 %     Fidelity Freedom 2030 K     0.60 %        15.00%
     FFFHX
 Fidelity Freedom                                        FNSBX
        2050         $22,403,229     0.75 %     Fidelity Freedom 2050 K     0.65 %        15.38%
     FFFGX
 Fidelity Freedom                                        FSNZX
        2045         $15,477,046     0.75 %     Fidelity Freedom 2045 K     0.65 %        15.38%
     FFFDX
 Fidelity Freedom                                        FSNOX
        2020         $15,394,192     0.60 %     Fidelity Freedom 2020 K     0.53 %        13.21%
     FFTHX
 Fidelity Freedom                                        FSNUX
        2035         $14,969,537     0.73 %     Fidelity Freedom 2035 K     0.63 %        15.87%
     FDEEX
 Fidelity Freedom                                        FNSDX
        2055         $12,236,349     0.75 %     Fidelity Freedom 2055 K     0.65 %        15.38%
     FFFCX
 Fidelity Freedom                                        FSNKX
        2010         $5,559,655      0.52 %     Fidelity Freedom 2010 K     0.46 %        13.04%
     FFTWX
 Fidelity Freedom                                        FSNPX
        2025         $4,404,269      0.65 %     Fidelity Freedom 2025 K     0.56 %        16.07%




                                        25
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 25 of 49
     FFVFX
 Fidelity Freedom                                        FSNLX
        2015         $715,028       0.56 %      Fidelity Freedom 2015 K    0.49 %       14.29%
     MSFJX
    MFS Total                                         MSFKX
    Return R4       $66,418,732     0.49 %       MFS Total Return R6       0.40 %       22.50%
    HAOYX
    Hartford                                           IHOVX
  International                                  Hartford International
 Opportunities Y    $36,507,752     0.76 %        Opportunities R6         0.71 %        7.04%


       88.      The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       89.      Qualifying for lower share classes usually requires only a minimum of a million

dollars for individual funds. However, it is common knowledge that investment minimums are

often waived for large plans like the Plan. Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329 (3d

Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24). The assets under management for each fund

ranged from $27m to $92m thus easily qualifying them for lower share classes. The following is

a sampling of the assets under management as of the end of 2018:

                                                       2018
         Fund in Plan
                                             Assets Under Management


  American Funds-Investment
                                                       $64.1m
       Co. of America



  Fidelity Freedom 2040 Fund                           $45.1m




                                        26
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 26 of 49
                                                       2018
         Fund in Plan
                                             Assets Under Management


     Hartford International
                                                       $36.5m
       Opportunities Y



  JPMorgan Small Cap Equity
            Fund
                                                       $49.1m


     JPMorgan Core Bond                                $27.0m




    MFS Total Return Fund                              $66.4m




     MFS Mid Cap Value                                 $38.4m




      MFS Growth Fund                                  $62.6m



  Vanguard Institutional Index
                                                       $91.9m
            Fund




       90.      Additionally, most of the lower share alternatives were available prior to the start

of the Class Period. By August 2017, all the lower share alternatives were available. A prudent

fiduciary conducting an impartial review of the Plan’s investments would have identified the




                                        27
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 27 of 49
cheaper share classes available and transferred the Plan’s investments in the above-referenced

funds into the lower share classes at the earliest opportunity.

       91.      There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants.

       92.      It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble, 2017 WL 3523737, at * 8. Fiduciaries should not

“choose otherwise imprudent investments specifically to take advantage of revenue sharing.” Id.

at * 11. This basic tenet of good fiduciary practice resonates loudly in this case especially where

the recordkeeping and administrative costs were unreasonably high as discussed below. A

fiduciary’s task is to negotiate and/or obtain reasonable fees for investment options and

recordkeeping/administration fees independent of each other if necessary.

       93.      By failing to investigate the use of lower cost share classes Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Investigate Availability of Lower Cost Collective Trusts and Separate
       Accounts

       94.      Throughout the Class Period, the investment options available to participants were

almost exclusively mutual funds, which are pooled investment products.

       95.      As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the



                                        28
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 28 of 49
selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

       96.      Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds.

       97.      Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       98.      Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).10 Indeed, as of 2012, among plans over $1 billion in size, more assets were



10
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,

                                        29
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 29 of 49
held in collective trusts than in mutual funds. See Investment Company Institute, A Close Look at

401(k)           Plans,      at       21,        23       (Dec.        2014),        available        at

https://www.ici.org/pdf/ppr_14_dcplan_profile_401k.pdf.

         99.      Separate accounts are another type of investment vehicle similar to collective trusts,

which retain their ability to assemble a mix of stocks, bonds, real property and cash, and their

lower administrative costs.

         100.     Separate accounts are widely available to large plans such as the Plan, and offer a

number of advantages over mutual funds, including the ability to negotiate fees. Costs within

separate accounts are typically much lower than even the lowest-cost share class of a particular

mutual fund.        By using separate accounts, “[t]otal investment management expenses can

commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” U.S.

Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 17 (April 13, 1998), available at

https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-of-401k-

plan-fees-and-expenses.pdf

         101.     Unlike mutual funds, which by law must charge the same fee to all investors,

separate account fee schedules are subject to negotiation. Industry data shows that actual fee


participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus
eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.



                                          30
               Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 30 of 49
schedules on separate accounts are typically lower than advertised fee schedules, particularly when

the plan or investor has a large amount of assets to invest, as did the Plan here.

        102.   Thus, a prudent fiduciary managing a large plan will give serious consideration to

the use of separate accounts or collective trusts, and in the majority of cases, will opt to move out

of mutual funds. As relevant in this case, Fidelity offered collective trust formats for its “Freedom”

index and blend target-date funds during the Class Period.

        103.   Here in particular, there were no limitations on using collective trusts. The Plan

Document stated “Plan assets may also be invested in a common/collective trust fund, or in a group

trust fund that satisfies the requirements of IRS Revenue Ruling 81-100.” Basic Plan Document

at 110. The Plan incurred excess fees due to Defendants’ failure to adequately investigate the

availability of collective trusts and/or separate accounts in the same investment style of mutual

funds in the Plan. Because of the Plan’s size, it could have reaped considerable cost savings by

using collective trusts or separate accounts, but Defendants again failed to investigate this option.

        104.   In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for

the Plan. By failing to investigate the use of alternative investments such as collective trusts or

separate accounts, Defendants caused the Plan to pay millions of dollars per year in unnecessary

fees.

        Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

        105.   As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).




                                      31
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 31 of 49
       106.       While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at         http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       107.       Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       108.       During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of comparable

passively-managed and actively-managed alternative funds in the same investment style. A

reasonable investigation would have revealed the existence of these lower-cost alternatives. The




                                        32
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 32 of 49
chart below uses 2018 expense ratios as a methodology to demonstrate how much more expensive

the Plan’s funds were than their alternative fund counterparts.


          Fund             ER      Category     Alternative Fund Index /    Alternative   % Fee
                                                        Managed              2018 ER      Excess
   American Funds         0.49 %      Int'l     Vanguard Intl Growth Adm      0.32%        53%
  Europacific Growth                 Equity
         R6
          --                --                               --                 --          --

    American Funds        0.29 %   Domestic         Vanguard 500 Index        0.04%       1,350%
   Invmt Co of Amer                 Equity              Admiral /
          R6
                                                Vanguard Growth & Income      0.23%        26%

    Fidelity Freedom      0.52 %     Target       Fidelity Freedom® Index     0.12 %      333%
           2010                       Date             2010 Investor/
                                     Fund
                                                 American Funds Trgt Date     0.33 %       57%
                                                   Retirement 2010 R6

    Fidelity Freedom      0.56 %     Target       Fidelity Freedom® Index     0.12 %      366%
           2015                       Date             2015 Investor/
                                     Fund
                                                 American Funds Trgt Date     0.33 %       70%
                                                   Retirement 2015 R6

    Fidelity Freedom      0.60 %     Target                                   0.12 %      400%
           2020                       Date       Fidelity Freedom® Index
                                     Fund             2020 Investor/
                                                 American Funds Trgt Date     0.34 %       76%
                                                   Retirement 2020 R6

    Fidelity Freedom      0.65 %     Target                                   0.12 %      441%
           2025                       Date       Fidelity Freedom® Index
                                     Fund             2025 Investor/
                                                 American Funds Trgt Date     0.36 %       81%
                                                    Retirement 2025 R6

    Fidelity Freedom      0.69 %     Target       Fidelity Freedom® Index     0.12 %      475%
           2030                       Date             2030 Investor/
                                     Fund
                                                 American Funds Trgt Date     0.38 %       81%
                                                   Retirement 2030 R6


                                     33
          Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 33 of 49
      Fund            ER      Category   Alternative Fund Index /        Alternative   % Fee
                                                 Managed                  2018 ER      Excess

 Fidelity Freedom    0.73 %    Target     Fidelity Freedom® Index          0.12 %      508%
        2035                    Date           2035 Investor/
                               Fund
                                         American Funds Trgt Date          0.39 %       87%
                                           Retirement 2035 R6

 Fidelity Freedom    0.75 %    Target     Fidelity Freedom® Index          0.12 %      525%
        2040                    Date           2040 Investor/
                               Fund
                                         American Funds Trgt Date          0.40 %       87%
                                           Retirement 2040 R6

 Fidelity Freedom    0.75 %    Target                                      0.12 %      525%
        2045                    Date     Fidelity Freedom® Index
                               Fund           2045 Investor/
                                         American Funds Trgt Date          0.40 %       88%
                                            Retirement 2045 R6

 Fidelity Freedom    0.75 %    Target                                      0.12 %      525%
        2050                    Date     Fidelity Freedom® Index
                               Fund           2050 Investor/
                                         American Funds Trgt Date          0.41 %       82%
                                            Retirement 2050 R6

 Fidelity Freedom    0.75 %    Target     Fidelity Freedom® Index          0.12 %      525%
        2055                    Date           2055 Investor/
                               Fund
                                         American Funds Trgt Date          0.42 %       79%
                                           Retirement 2055 R6

     Hartford        0.76 %     Int'l    Fidelity International Index/     0.04%       1,800%
   International               Equity
  Opportunities Y
                                          Elfun International Equity       0.36%       111%

JPMorgan Core Bond 0.35 %     Domestic   Vanguard Interm-term Bond         0.07%       400%
        R6                     Bond                Index/
                                          Johnson Institutional Core       0.25 %       40%
                                                    Bond

JPMorgan Small Cap   0.80 %   Domestic                --                     --          --
    Equity R5                  Equity
                                             Vanguard Explorer             0.46%        73%


                                  34
       Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 34 of 49
          Fund              ER      Category     Alternative Fund Index /        Alternative    % Fee
                                                         Managed                  2018 ER       Excess

   MassMutual Select      0.71 %    Domestic     Vanguard Mid-Cap Growth            0.07%        914%
   Mid Cap Growth I                  Equity             Index Admiral/
                                                 Fidelity Growth Strategies K       0.46%         54%

    MFS Growth R6         0.58 %    Domestic        Vanguard Russell 1000           0.07%        728%
                                     Equity           Growth Index I/
                                                    Fidelity Advisor Series         0.01%       7,000%
                                                        Growth Opps

  MFS Mid Cap Value       0.69 %    Domestic                   --                     --           --
         R6                          Equity
                                                  Fidelity Low-priced Stock         0.43%         60%

  MFS Total Return R4 0.49 %         Non-           State Farm Balanced/            0.13%        276%
                                     target
                                      date
                                    balanced
                                                 Vanguard Balanced Index I          0.06 %       716%

  PIMCO Real Return       0.98 %    Domestic                                        0.05%       1,860%
       Instl                         Bond        Fidelity® Inflation-Prot Bd
                                                           Index/
                                                Vanguard Inflation-protected        0.10%        880%
                                                       Securities ADM


       109.    The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       110.    Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

a less-expensive option such as a passively-managed index fund over the short term, they rarely

do so over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified. Comparing the five-year returns of some of the Plan’s actively


                                     35
          Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 35 of 49
managed funds with those of comparable index (passively managed) funds with lower fees

demonstrates that accounting for fees paid, the actively managed funds lagged behind in

performance. The chart below indicates the efficiency of the active funds or lack thereof (i.e., the

return needed by the actively managed fund to match the returns of the passively managed fund):



 Fund Name/ Comparator                        Expense    Return      Return Deficiency
                                              Ratio11    (5 Year)
 MFS Total Return R4 (MSFJX)/                 0.48       2.96             Fails Efficiency
 Vanguard Balanced Index I (VBAIX)            0.06       4.53           Requires 2.01% more
                                                                           return to pass

 American Funds-Investment Company of 0.27               4.51             Fails Efficiency
 America R6 (RICGX)/                                                    Requires 1.41% more
 Vanguard 500 Index Admiral (VFIAX)   0.04               5.9               return to pass

 Fidelity Freedom 2040 (FFFFX)/               0.75       3.78             Fails Efficiency
 Fidelity Freedom Index 2040 Investor         0.11       4.6            Requires 1.60% more
 (FBIFX)                                                                   return to pass

 Hartford International Opportunities Y       0.77       -0.39            Fails Efficiency
 (HAOYX)/                                                               Requires 0.98% more
 Fidelity International Index (FSPSX)         0.035      -0.37             return to pass

 Fidelity Freedom 2030 (FFFEX)/               0.69       4.18             Fails Efficiency
 Fidelity Freedom Index 2030 Investor         0.12       4.87           Requires 1.41% more
 (FXIFX)                                                                   return to pass

 Fidelity Freedom 2050 (FFFHX)/               0.75       3.78             Fails Efficiency
 Fidelity Freedom Index 2050 Investor         0.12       4.60           Requires 1.59% more
 (FIPFX)                                                                   return to pass


          111.   The comparator funds above belong to the same peer group as the Plan fund.

Comparing funds in the same peer group is an industry-standard that allows comparisons to be

“apples to apples.” Here, the following data points were used to calculate the Plan fund’s




11
     Expense ratios are as of January 2020.


                                        36
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 36 of 49
efficiency: r-squared, standard deviation, and 5-year return. The same data points were used on

both the active and passive funds to calculate the incremental cost and incremental return and then

to determine if the active fund is efficient, less than efficient, or fails efficiency.

         112.    Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

C.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

         113.    The Plan’s recordkeeper during the Class Period was Massachusetts Mutual Life

Insurance Company (“Mass Mutual”). SPD at 21. The term “recordkeeping” is a catchall term

for the suite of administrative services typically provided to a defined contribution plan by the

plan’s “recordkeeper.” Beyond simple provision of account statements to participants, it is quite

common for the recordkeeper to provide a broad range of services to a defined contribution plan

as part of its package of services. These services can include claims processing, trustee services,

participant education, managed account services, participant loan processing, QDRO12 processing,

preparation of disclosures, self-directed brokerage accounts, investment consulting, and general

consulting services. Nearly all recordkeepers in the marketplace offer this range of services, and

defined contribution plans have the ability to customize the package of services they receive and

have the services priced accordingly. Many of these services can be provided by recordkeepers at

very little cost. In fact, several of these services, such as managed account services, self-directed

brokerage, QDRO processing, and loan processing are often a profit center for recordkeepers.




12
     Qualified Domestic Relations Order.


                                         37
              Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 37 of 49
         114.   The market for recordkeeping is highly competitive, with many vendors equally

capable of providing a high-level service. As a result of such competition, vendors vigorously

compete for business by offering the best price.

         115.   On overage, administrative expenses – the largest of which, by far, is recordkeeping

– make up 18% of total plan fees. Investment Company Institute & Deloitte Consulting LLP,

Inside the Structure of Defined Contribution/401(k) Plan Fees, 2013, at 17 (Aug. 2014), available

at https://www.ici.org/pdf/rpt_14_dc_401k_fee_study.pdf

         116.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         117.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         118.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it could be devastating for Plan participants. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment expense

pays for. It’s a way to milk large sums of money out of large plans by charging a percentage-

based fee that never goes down (when plans are ignored or taken advantage of). In some cases,

employers and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard,




                                      38
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 38 of 49
“Revenue Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-

and-invisible-fees (last visited March 19, 2020).

        119.    Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they

“fail[] to monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”). First, they must pay close

attention to the recordkeeping fees being paid by the plan. A prudent fiduciary tracks the

recordkeeper’s expenses by demanding documents that summarize and contextualize the

recordkeeper’s compensation, such as fee transparencies, fee analyses, fee summaries, relationship

pricing analyses, cost-competitiveness analyses, and multi-practice and standalone pricing reports.

        120.    Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.

        121.    Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown


                                      39
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 39 of 49
significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George, 641 F.3d 800;

Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

       122.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to undertake any of the aforementioned steps

because, among other things, there is no evidence that Defendants negotiated to lower

recordkeeping costs. The total amount of recordkeeping fees paid throughout the Class Period on

a per participant basis was astronomical.

       123.    According to data compiled in the 20th edition of the 401k Averages Book, for plans

with 2,000 participants and $200 million in assets (a fraction the size of the Plan), the average

recordkeeping/administration fee (through direct compensation), based on data obtained in 2019,

was $5 per participant. See Pension Data Source, 401k Averages Book at 107 (20th ed. 2020) (data

updated through September 30, 2019).13 Expressed as a range, $0 per participant is at the low end

and $43 per participant is at the high end. Id. As noted above, some plans pay recordkeepers

additional fees on top of direct compensation in the form of revenue sharing, and that was the case

with the Plan. However, the indirect compensation received by Mass Mutual for recordkeeping

services is impossible to pinpoint using publicly available information given that “revenue sharing’

is divvied among all the plan’s service providers which “could include but are not limited to




13
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at 2.


                                     40
          Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 40 of 49
recordkeepers, advisors and platform providers.” Id. at p. 7, Answer to FAQ No. 14 (emphasis

added).14

       124.     Nonetheless, the Plan’s recordkeeping costs were at all times well above the $5

average cost per participant of plans that were a fraction of its size in terms of assets under

management. The Plan’s direct compensation recordkeeping costs (and overall recordkeeping

costs) should have been much lower given its size.

       125.     To place this in context, recordkeeping costs drop as a plan increases in size. So

for example, a plan with 200 participants and $20m in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant with $190 at the high end.

401k Averages Book at 95. A plan with 1,000 participants and $100m in assets has an average

recordkeeping and administration cost (through direct compensation) of $6 per participant. 401k

Averages Book at 103.

       126.     A 1998 study conducted by the Department of Labor (“1998 DOL Study”) reflected

that as the number of participants grow, a plan can negotiate lower recordkeeping fees:15

                  Number of Participants                      Avg. Cost Per Participant

        200                                           $42

        500                                           $37

        1,000                                         $34




14
  See Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot
state a claim without pleading facts which tend systematically to be in the sole possession of
defendants, the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA
will suffer.”)
15
    See https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-of-
401k-plan-fees-and-expenses.pdf. Given the general trend of decreasing recordkeeping fees, the
average costs per participants from nearly 20 years ago cited in the DOL study would be much
lower today as reflected in the latest edition of the 401k Averages Book.


                                       41
            Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 41 of 49
         127.      Additionally, as plan asset size increases, so should the costs per participant

decrease. See 1998 DOL Study at 4.2.2 (“Basic per-participant administrative charges typically

reflect minimum charges and sliding scales that substantially reduce per capita costs as plan size

increases.”)

         128.      Here, the Plan averaged around $20 per participant in direct fees paid to the

recordkeeper between 2014 and 2018, well above the average of plans a fraction of its size.

Moreover, if all the indirect revenue sharing reported on the Plan’s form 5500 (or even a fraction

of it)16 were paid to the recordkeeper, then prior to any rebates, the per participant recordkeeping

fee would have ranged from $54 to $143 during the Class Period. These amounts are clearly

unreasonable as they are well above recognized reasonable rates.17

         129.      Even though the Defendants claim to have paid back a certain amount of revenue

sharing back into the Plan, a review of the Plaintiffs’ account statements fails to show that any of

those amounts were added back directly to each Plaintiffs’ retirement accounts. See, 2018 Form



16
     The Plan reported the following revenue sharing payments during the Class Period:

      2018     $     679,914.00
      2017     $     638,293.00
      2016     $     630,964.00
      2015     $     595,758.00
      2014     $     395,953.00
17
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George v. Kraft Foods Global, Inc., 641 F.3d 786 (7th Cir. 2011) (plaintiffs’
expert opined market rate of $20–$27 and plan paid record-keeper $43–$65); Gordon v. Mass
Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016) (401(k) fee settlement
committing the Plan to pay not more than $35 per participant for recordkeeping).

                                        42
             Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 42 of 49
5500 filing at page 6 of the attached audited financial statement. Therefore, it’s alleged and averred

that any amounts paid back into the Plan by the Defendants simply went to paying additional

excessive fees and should not be considered to have reduced the excessive costs charged to Plan

participants. However, even if those amounts could be considered a reduction of the Plan’s

excessive costs, the costs are still excessive as discussed above.

       130.    Given the size of the Plan’s assets during the Class Period and total number of

unique participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services at a lower cost that

were comparable to or superior to the typical services provided by the Plan’s recordkeeper.

       131.    A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                              (Asserted against the Committee)

       132.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       133.    At all relevant times, the Committee and its members (“Prudence Defendants”)

were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       134.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and


                                      43
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 43 of 49
acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       135.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s investment

lineup based solely on the merits of each investment and what was in the best interest of Plan

participants. Instead, the Prudence Defendants selected and retained investment options in the

Plan despite the high cost of the funds in relation to other comparable investments. The Prudence

Defendants also failed to investigate the availability of lower-cost share classes of certain mutual

funds in the Plan. In addition, the Prudence Defendants failed to investigate separate accounts

and/or collective trusts as alternatives to mutual funds, even though they generally provide the

same investment management services at a lower cost. Likewise, the Prudence Defendants failed

to monitor or control the grossly-excessive compensation paid for recordkeeping services.

       136.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       137.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       138.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit


                                      44
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 44 of 49
breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                                SECOND CLAIM FOR RELIEF

                        Failure to Adequately Monitor Other Fiduciaries
                       (Asserted against PPD and the Board Defendants)

       139.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       140.     PPD and the Board Defendants (the “Monitoring Defendants”) had the authority to

appoint and remove members of the Committee, and the duty to monitor the Committee and were

aware that the Committee Defendants had critical responsibilities as fiduciaries of the Plan.

       141.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       142.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       143.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:




                                      45
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 45 of 49
                (a)     Failing to monitor and evaluate the performance of the Committee

                        Defendants or have a system in place for doing so, standing idly by as the

                        Plan suffered significant losses as a result of the Committee Defendants’

                        imprudent actions and omissions;

                (b)     failing to monitor the processes by which Plan investments were evaluated,

                        their failure to investigate the availability of lower-cost share classes, and

                        their failure to investigate the availability of lower-cost separate account

                        and collective trust vehicles; and

                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

        144.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

        145.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        145.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:


                                      46
           Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 46 of 49
   A.    A determination that this action may proceed as a class action under Rule

         23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

         Procedure;

   B.    Designation of Plaintiffs as Class Representatives and designation of

         Plaintiffs’ counsel as Class Counsel;

   C.    A Declaration that the Defendants, and each of them, have breached their

         fiduciary duties under ERISA;

   D.    An Order compelling the Defendants to make good to the Plan all losses to

         the Plan resulting from Defendants’ breaches of their fiduciary duties,

         including losses to the Plan resulting from imprudent investment of the

         Plan’s assets, and to restore to the Plan all profits the Defendants made

         through use of the Plan’s assets, and to restore to the Plan all profits which

         the participants would have made if the Defendants had fulfilled their

         fiduciary obligations;

   E.    An order requiring the Company Defendants to disgorge all profits received

         from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

         § 1132(a)(3) in the form of an accounting for profits, imposition of a

         constructive trust, or a surcharge against the Company Defendant as

         necessary to effectuate said relief, and to prevent the Company Defendant’s

         unjust enrichment;

   F.    Actual damages in the amount of any losses the Plan suffered, to be

         allocated among the participants’ individual accounts in proportion to the

         accounts’ losses;




                           47
Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 47 of 49
             G.     An order enjoining Defendants from any further violations of their ERISA

                    fiduciary responsibilities, obligations, and duties;

             H.     Other equitable relief to redress Defendants’ illegal practices and to enforce

                    the provisions of ERISA as may be appropriate, including appointment of

                    an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                    fiduciaries deemed to have breached their fiduciary duties;

             I.     An award of pre-judgment interest;

             J.     An award of costs pursuant to 29 U.S.C. § 1132(g);

             K.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                    common fund doctrine; and

             L.     Such other and further relief as the Court deems equitable and just.



Dated: April 15, 2020                      Respectfully submitted,
                                           MATHESON & ASSOCIATES, PLLC

                                           /s/ John Szymankiewicz          .
                                           John Szymankiewicz
                                           NC Attorney ID # 41623
                                           127 West Hargett Street, Suite 100
                                           Raleigh, NC 27601
                                           (919) 335-5291
                                           Fax (919) 516-0686
                                           Local Civil Rule 83.1 Counsel for Plaintiffs

                                           CAPOZZI ADLER, P.C.

                                           /s/ Donald R. Reavey            .
                                           Donald R. Reavey, Esquire
                                           (Notice of Special Appearance to be Filed)
                                           PA Attorney ID #82498
                                           2933 North Front Street
                                           Harrisburg, PA 17110
                                           donr@capozziadler.com
                                           (717) 233-4101
                                           Fax (717) 233-4103


                                    48
         Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 48 of 49
                           /s/ Mark K. Gyandoh               .
                           Mark K. Gyandoh, Esquire
                           PA Attorney ID #88587
                           (Notice of Special Appearance to be Filed)
                           CAPOZZI ADLER, P.C.
                           312 Old Lancaster Road
                           Merion Station, PA 19066
                           markg@capozziadler.com
                           (610) 890-0200
                           Fax (717) 233-4103

                           Counsel for Plaintiffs and the Putative Class




                           49
Case 7:20-cv-00071-D Document 1 Filed 04/15/20 Page 49 of 49
